COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-252-CV
 
 
LESLIE
WAYNE DAVIDOFF                                                    APPELLANT
 
                                                   V.
 
CHERYL
ELAINE DAVIDOFF                                                      APPELLEE
 
                                               ----------
 
             FROM THE 211TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                              ------------
 
On July 28, 2009, August 13, 2009 and September
11, 2009, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $175 filing fee was
paid.  See Tex. R. App. P.
42.3(c).  Appellant has not paid the $175
filing fee.  See Tex. R. App. P.
5, 12.1(b).




Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  CAYCE, C.aJ.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  October 29, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).